DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cathode" in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted to recite “a cathode.”
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10, upon which claims 11 and 12 depend, requires that the anode material expands upon charging. Given that the anode material is a three-dimensional object, it may expand along a length-axis, a width-axis, and a thickness/height-axis. The limitations of claims 11 and 12 merely repeat every possible direction of expansion available to the anode material, and thus fail to further limit claim 10. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Nakatomi et al. (US 2016/0310924 A1), hereinafter “Nakatomi.”
Regarding claim 1, Nakatomi teaches a method for manufacturing a lithium-ion battery anode, comprising:
	preparing an electrode current collector comprising copper and an electrode slurry (¶ [0144]-[0151]);
	applying the electrode slurry on the electrode current collector (¶ [0145]); and
	drying the electrode slurry and the electrode current collector (¶ [0148]-[0149]).
Regarding claim 2, Nakatomi is silent as to the tensile strength. However, Nakatomi does teach the drying step as discussed in the rejection of claim 1, above. Such a drying step would inherently cause some change, or in other words “adjust,” the properties of the of the electrode current collector, including its tensile strength. See M.P.E.P. § 2112.
Regarding claim 3, Nakatomi further teaches that the electrode slurry comprises silicone, in this case the base material may comprise silicone rubber, modified silicone-based materials, and silicone-based materials (¶ [0119]). Nakatomi further teaches that the base material is a component of the slurry used to make the negative electrode (see, e.g. Abstract).
Regarding claim 5, Nakatomi further teaches drying the electrode slurry and electrode current collector under a vacuum atmosphere (¶ [0149]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakatomi.
Regarding claim 4, Nakatomi teaches that the electrode current collector thickness is 2 μm to 25 μm, in this case 10 μm to 50 μm (¶ [0146]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. Here, one with ordinary skill in the art would have realized that making the current collector thickness to be 2 μm to 25 μm would have yielded the predictable result of a functioning negative electrode. Therefore, it would have been obvious to have made the current collector thickness 2 μm to 25 μm in order to yield a functioning electrode.
Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakatomi as applied to claim 1, above, and further in view of Ikeda et al. (US 7,192,673 B1), hereinafter “Ikeda.”
Regarding claim 6, Nakatomi is silent as to the electrode current collector’s tensile strength. However, Ikeda teaches a copper current collector for a negative electrode having a tensile strength of 21.7 kgf/mm2 (col. 30, lines 40-51). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. One having ordinary skill in the art would have understood that making the negative electrode current collector’s tensile strength to be less than 25 kgf/mm2 would have yielded the predictable result of a functioning negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the current collector’s tensile strength to be less than 25 kgf/mm2 in order to yield the predictable result of a functioning negative electrode.
Regarding claim 7, Nakatomi is silent as to the electrode current collector’s tensile strength. However, Ikeda teaches a copper current collector for a negative electrode having a tensile strength of 21.7 kgf/mm2 (col. 30, lines 40-51). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. One having ordinary skill in the art would have understood that making the negative electrode current collector’s tensile strength to be 15 kgf/mm2 to 22 kgf/mm2 would have yielded the predictable result of a functioning negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the current collector’s tensile strength to be 15 kgf/mm2 to 22 kgf/mm2 in order to yield the predictable result of a functioning negative electrode.
Claims 8-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakatomi in view of Tsuchida et al. (US 2019/0319254 A1), hereinafter “Tsuchida.”
Regarding claim 8, Nakatomi teaches a lithium ion battery comprising:
	an anode manufactured by the method of claim 1 (see rejection of claim 1, above);
	an anode, in this case the negative electrode (¶ [0144]);
	an electrolyte interposed between a cathode and the anode (¶ [0128] & [0171]);
	wherein the anode comprises:
	an electrode current collector comprising copper (¶ [0146]); and
	an anode material that is coated on the current collector (¶ [0145]).
	Nakatomi further teaches that the anode active material is carbon-based (¶ [0133]), but does not teach that the anode comprises lithium. However, Tsuchida teaches a carbon-based negative electrode material for a lithium ion battery that is doped with lithium ions (¶ [0016]). One having ordinary skill in the art would have realized that doping the carbon-based active material with lithium ions would have reduced the required amount of positive electrode active material and prevented electrolyte decomposition (¶ [0026]), thereby facilitating improved lithium ion battery operation and reduced production cost. Therefore, it would have been obvious to have included lithium in the anode, in this case in the form of lithium ions, in order to facilitate improved lithium ion battery operation and reduced production cost.
Regarding claim 9, Nakatomi further teaches that the electrode slurry comprises silicone, in this case the base material may comprise silicone rubber, modified silicone-based materials, and silicone-based materials (¶ [0119]). Nakatomi further teaches that the base material is a component of the slurry used to make the negative electrode (see, e.g. Abstract).
Regarding claim 10, the anode material would inherently expand during charging as a result of receiving lithium ions, much in the same way as it would expand from lithium ion doping (see Tsuchida ¶ [0022]). See M.P.E.P. § 2112.
Regarding claim 11, the anode material would inherently expand during charging as a result of receiving lithium ions, including in the thickness and surface directions much in the same way as it would expand from lithium ion doping (see Tsuchida ¶ [0022]). See M.P.E.P. § 2112.
Regarding claim 12, the anode material would inherently expand during charging as a result of receiving lithium ions, including in the thickness and surface directions much in the same way as it would expand from lithium ion doping (see Tsuchida ¶ [0022]). See M.P.E.P. § 2112. Such expansion would necessary increase the anode material’s height (thickness direction expansion) and surface area (expansion in length and width directions).
Regarding claims 13-15, Nakatomi and Tsuchida are silent as to the surface directional area increase rate (B) and thickness directional height increase rate (A). However, since Nakatomi and Tsuchida teach the same anode material a surface directional area increase rate of at least 2.5%,  and an A/B ratio of 14 or less or 11 or less would be expected.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakatomi and Tsuchida as applied to claim 8, above, and further in view of Ikeda.
Regarding claim 16, Nakatomi is silent as to the electrode current collector’s tensile strength. However, Ikeda teaches a copper current collector for a negative electrode having a tensile strength of 21.7 kgf/mm2 (col. 30, lines 40-51). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05. One having ordinary skill in the art would have understood that making the negative electrode current collector’s tensile strength to be less than 25 kgf/mm2 would have yielded the predictable result of a functioning negative electrode. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have made the current collector’s tensile strength to be less than 25 kgf/mm2 in order to yield the predictable result of a functioning negative electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729